         Case 4:19-cv-00214-KGB Document 35 Filed 07/12/19 Page 1 of 11



                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 WESTERN DIVISION

LIBERTARIAN PARTY OF ARKANSAS, et al.                                                   PLAINTIFFS

v.                                Case No. 4:19-cv-00214-KGB

JOHN THURSTON, in his official capacity as
Secretary of State for the State of Arkansas                                           DEFENDANT

          BRIEF IN SUPPORT OF DEFENDANT’S MOTION FOR STAY PENDING APPEAL
                     AND TO SHORTEN PLAINTIFFS’ TIME TO RESPOND

       Because the Secretary’s appeal presents “serious” legal issues and “the balance of

equities favors” Arkansas, this Court should stay its preliminary injunction pending appeal.

James River Flood Control Ass’n v. Watt, 680 F.2d 543, 545 (8th Cir. 1982); see Fed. R. Civ. P.

62(c) (discussing procedures for seeking stays pending appeal); Fed. R. App. P. 8(a) (same). The

normal four-factor stay analysis makes this clear. See Hilton v. Braunskill, 481 U.S. 770, 776

(1987). Of these four factors, “[t]he most important factor is the appellant’s likelihood of

success on the merits.” Brady v. Nat’l Football League, 640 F.3d 785, 789 (8th Cir. 2011); see

S&M Constructors, Inc. v. Foley Co., 959 F.2d 97, 98 (8th Cir. 1992) (referring to “likelihood of

success on the merits” as the “most significant” stay factor). This Court erroneously concluded

that the Libertarian Party’s purported inability to comply with certain of Arkansas’s ballot-access

laws made the entire regime severely burdensome. Beyond that, this Court improperly

discounted Arkansas’s interests in the laws enacted in the 2019 General Assembly. These errors

mean that the Secretary is likely to succeed on appeal.

       The other three stay factors—which require the Court to weigh the harm caused to

Arkansas absent a stay against any harms to the Libertarian Party from a stay, along with the

public interest—also support the Secretary’s request. See Hilton, 481 U.S. at 776. Any potential

harm caused to the Libertarian Party is self-inflicted by its choice to submit to the Secretary, over
         Case 4:19-cv-00214-KGB Document 35 Filed 07/12/19 Page 2 of 11



two months before the September 5 deadline, a facially insufficient number of signatures. That

choice cannot justify preliminary injunctive relief. And that self-inflicted harm certainly does

not outweigh the harm that the preliminary injunction of Arkansas’s duly enacted modicum-of-

support requirement causes to the State and the public. For these reasons, this Court should stay

its preliminary injunction pending the Secretary’s appeal.

       Because the deadlines for the 2020 election cycle will soon begin to pass, the Secretary

seeks expedited treatment of this motion. He respectfully requests that the Court shorten the

Libertarian Party’s response time to 7 days, making any opposition to this motion due by 5:00

PM on Friday, July 19, 2019.

I.     The Secretary is likely to succeed on the merits of his appeal.

       The Libertarian Party has failed to meet both prongs of the Eighth Circuit’s test for

reviewing ballot-access regimes. First, because the Libertarian Party has not “establish[ed] that

[Arkansas] law imposes a substantial burden” on it, none of the challenged Arkansas laws can be

found unconstitutional. Libertarian Party of N.D. v. Jaeger, 659 F.3d 687, 694 (8th Cir. 2011).

Second, regardless of whether Arkansas’s ballot-access laws impose a substantial burden on the

Libertarian Party, they are “necessary to achieve a compelling state interest.” Id. at 697. They

are, therefore, constitutional, and the Secretary is likely to succeed on appeal.

       A.      The Court erroneously declared that Arkansas’s ballot-access regime
               imposes a severe burden.

       On the issue of the burden that Arkansas law purportedly places on the Libertarian Party,

this Court improperly focused on the Libertarian Party’s claim that it would need to expend

additional resources to comply with the 3% modicum-of-support requirement. (See, e.g., PI

Order, DE 31 at 39, 41.) But Arkansas can require the Libertarian Party to “incur some cost in

completing a petition drive without rendering the effects of [the modicum-of-support



                                                  2
         Case 4:19-cv-00214-KGB Document 35 Filed 07/12/19 Page 3 of 11



requirement] severely burdensome.” Green Party of Arkansas v. Martin, 649 F.3d 675, 683 (8th

Cir. 2011). That the 2019 changes to Arkansas’s ballot-access regime would impose new costs

on the Libertarian Party does not render any particular Arkansas law severely burdensome.

        At least one clearly erroneous factual finding led the Court to its conclusion on this point.

The Court found that “approximately 150 individuals are assisting with canvassing.” (PI Order

at 14 ¶ 44; see id. at 40.) But Dr. Pakko’s testimony does not support that finding. In fact, he

testified that the Libertarian Party was using just five paid canvassers, and that only about a

dozen volunteers had actually tried to collect signatures other than from “their spouse and

neighbors.” (Tr. of June 4 Hr’g on Mot. for Prelim. Inj. (Tr.) 47:12-21.) The Court’s finding

that the Libertarian Party was unable to meet the modicum-of-support requirement despite

“utilizing its 150 volunteers,” therefore, vastly overstates the Party’s efforts to canvass for

signatures. (PI Order at 40.) This vast overstatement led the Court, in turn, to miscalculate the

marginal burden on the Libertarian Party of “find[ing] enough additional volunteers to collect the

number of signatures required.” (Id.) As a factual matter, therefore, the Court clearly erred

when assessing the burden imposed on the Libertarian Party by the modicum-of-support

requirement.

        More fundamentally, the Court misunderstood the nature of the burden relevant to the

constitutionality of the modicum-of-support requirement. The Court seems to have concluded

that because the Libertarian Party did not comply with Arkansas’s ballot-access requirements,

those requirements are ipso facto a severe burden. The Court ruled that the modicum-of-support

requirement imposed a severe burden on the Libertarian Party because of a lack of “record

evidence that the [Party] has the financial resources or volunteer base necessary” to comply with

that requirement. (Id. at 39; see id. at 13 ¶ 40.) That is true. But it is equally true that there is




                                                   3
         Case 4:19-cv-00214-KGB Document 35 Filed 07/12/19 Page 4 of 11



also no evidence in the record that the Libertarian Party does not have sufficient resources. The

only evidence in the record is that some of the Libertarian Party’s past ballot-access campaigns

have cost around $30,000. (Tr. 36:1-10; see PI Order at 10 ¶ 30.)

       There is no evidence about how much the Party spent on its 2019 ballot-access campaign,

nor is there any evidence about the Party’s finances. That lack of evidence cannot carry the

Libertarian Party’s burden to make a “clear showing” that it is likely to succeed on the merits.

Mazurek v. Armstrong, 520 U.S. 968, 972 (1997) (per curiam) (quotation marks omitted). And a

lack of evidence certainly does not satisfy the Eighth Circuit’s requirement that the Libertarian

Party “make a more rigorous showing that it is likely to prevail on the merits” of its challenge to

the modicum-of-support requirement. PPAEO v. Jegley, 864 F.3d 953, 957-58 (8th Cir. 2017).

To put it another way, the Court preliminarily enjoined the modicum-of-support requirement on

the basis of the Libertarian Party’s supposed lack of resources to comply with that requirement.

But there is no evidence in the record about the extent of the Libertarian Party’s resources.

Taken on its own terms, the Court’s reasoning lacks evidentiary support.

       Besides this evidentiary failing, the Court’s focus on the Libertarian Party’s resources in

this particular election cycle misses the point of the severe-burden analysis. The question is not

whether the burdens of Arkansas’s ballot-access regime will prevent any one organization in a

given election cycle from qualifying as a political party. Instead, the question is whether

Arkansas’s ballot-access regime requires new parties to “spend” such “significant funds to secure

ballot access” that it effectively freezes them out of the electoral process. Green Party of Ark.,

649 F.3d at 681. The record shows that is not true in this case.

       There was unrebutted testimony that the Libertarian Party would only need 9 full-time

canvassers out each day for 75 days to collect enough signatures to satisfy the modicum-of-




                                                 4
         Case 4:19-cv-00214-KGB Document 35 Filed 07/12/19 Page 5 of 11



support requirement. (PI Order at 22 ¶ 76.) And the Libertarian Party in fact used 5 paid

canvassers. (Id. at 14 ¶ 43.) Therefore, it is undisputed that the Libertarian Party needed, in

addition to those 5 paid canvassers, only 4 full-time volunteers each day for 75 days to satisfy the

modicum-of-support requirement. The only testimony in the record is that a campaign similar to

such a hypothetical campaign would cost around $55,000. (Id. at 23 ¶ 79.) Despite the lack of

any evidence in the record to contradict these numbers, the Court devised its own models for

volunteer ballot-access drives based on its own unsupported assumptions about how many hours

each canvasser would need to work each day. (See id. at 40-41.) The Libertarian Party offered

no evidence that $55,000 imposes a severe burden on a group seeking the ability to run a

candidate in every election across Arkansas. The Court should not have manufactured its own

models to compensate for the Libertarian Party’s failure to introduce evidence that Arkansas law

rises to the level of a severe burden.

       The Court also should not have ignored the multitude of cases that the Secretary cited

upholding against constitutional attack ballot-access requirements at least as burdensome as the

3% modicum-of-support requirement. The Court cursorily discussed all those cases. (See id. at

44-47.) But the only distinguishing factor between this case and those cases that the Court

identified is that the parties in those cases had longer time periods to comply with those ballot-

access requirements. In some of those cases, the number of signatures required was actually

higher in percentage terms than Arkansas’s modicum-of-support requirement. The implication

of this, therefore, is that to the extent Arkansas law is severely burdensome, it is the timeline that

imposes the severe burden and not the modicum-of-support requirement.

       That is not to concede that the timeline is severely burdensome. The Court also should

not have found a severe burden based on the Libertarian Party’s failure to satisfy the modicum-




                                                  5
         Case 4:19-cv-00214-KGB Document 35 Filed 07/12/19 Page 6 of 11



of-support requirement by an arbitrary June 28 cutoff date. (Id. at 37.) That failure arose from

the Libertarian Party’s own lack of diligence, not the burdens of Arkansas law. Presumably, the

individual plaintiffs in this case are among the most active and dedicated members of the

Libertarian Party. As of the June 4 hearing, however, even two of the three testifying plaintiffs

had not begun collecting signatures in earnest. (See id. at 16 ¶¶ 52-53.) The Libertarian Party

should not be allowed to handicap its own chances of a successful ballot-access campaign and

then obtain a preliminary injunction based on its inability to meet a deadline that it—and not

Arkansas law—has imposed.

       Finally, the Court misunderstood the importance of the Libertarian Party’s ability to

access the race for U.S. President and Vice President with only 1,000 signatures. According to

the Court, “this option denies the LPAR the right to present its candidates to the voters in the

majority of electoral races in Arkansas.” (Id. at 48.) But the point is not that the Libertarian

Party’s ability to field a presidential candidate makes up for those other electoral races. The

presidential race is itself a ballot-access mechanism. If the Libertarian Party’s candidate for U.S.

President obtains 3% of the vote, then the Party will have across-the-board ballot access in the

next election cycle. Arkansas law does not violate the Libertarian Party’s First Amendment

rights merely “by encouraging successful participation in . . . presidential elections.” Green

Party of Ark., 649 F.3d at 683.

       B.      Regardless of the severity of the burden—and contrary to this Court’s ruling
               otherwise—Arkansas’s ballot-access regime is narrowly tailored to serve a
               compelling governmental interest.

       Second, independently of the Court’s improper severe-burden analysis, the Court also

improperly discounted Arkansas’s interest in the modicum-of-support requirement. According

to the Court, Arkansas articulated no interest whatsoever in that requirement. (See PI Order at 49

(claiming that Arkansas left it to the Court’s “speculat[ion]” to ascertain a compelling interest).)


                                                  6
         Case 4:19-cv-00214-KGB Document 35 Filed 07/12/19 Page 7 of 11



To the contrary, Arkansas cited a number of interests that justify the modicum-of-support

requirement: “Arkansas’s interests in avoiding confus[ion], deception, and frustration of the

democratic process; in the stability of its political system; and in ensuring that only potentially

viable candidates appear on the ballot—these interests justify the three-percent, modicum of

support requirement.” (Opp’n to Mot. for Prelim. Inj., DE 17 at 24; see id. at 23-24 (discussing

in support of this idea, inter alia, Storer v. Brown, 415 U.S. 724, 736 (1974); and Jenness v.

Fortson, 403 U.S. 431, 442 (1971)).)

       In particular, the Court completely ignored the Libertarian Party’s electoral history in

Arkansas, which implicates the State’s interest in ensuring that only viable candidates appear on

the ballot. See Burdick v. Takushi, 504 U.S. 428, 438 (1992) (describing as “the function of the

election process . . . ‘to winnow out and finally reject all but the chosen candidates’” (quoting

Storer, 415 U.S. at 735)). In past election cycles, the Libertarian Party has repeatedly attained

political-party status through the former 10,000-signature requirement. Yet it has proved time

and again that its candidates are not viable. Each election, the Libertarian Party has failed to

maintain its political-party status by obtaining even a mere 3% of the vote for governor or

president. Arkansas’s interest in allowing only potentially viable candidates on the ballot

permitted it to raise its modicum-of-support requirement so that the Libertarian Party would have

to work harder to cultivate broader electoral support before being granted across-the-board ballot

access in the future. Instead of confronting this history of electoral failure, the Court refuted a

straw man by focusing only on the question whether Arkansas has an overcrowded ballot. (PI

Order at 51.) Because the Court ignored the arguments that the Secretary actually made, he is

likely to win on the merits of his appeal.




                                                  7
         Case 4:19-cv-00214-KGB Document 35 Filed 07/12/19 Page 8 of 11



II.    Absent a stay pending appeal, the harm to Arkansas and the public would outweigh
       the harm to the Libertarian Party.

       When considering whether to issue a preliminary injunction, the Court concluded that

neither the State nor the public would suffer any harm at all. (See PI Order at 55 (asserting that

“there is no record evidence” that the requested preliminary injunction “would do any harm to

either Mr. Thurston, the State of Arkansas, or the public”).) But the Supreme Court has been

clear that “the inability to enforce its duly enacted plans clearly inflicts irreparable harm on the

State.” Abbott v. Perez, 138 S. Ct. 2305, 2324 n.17 (2018); see Maryland v. King, 567 U.S.

1301, 133 S. Ct. 1, 3 (2012) (Roberts, C.J., in chambers) (“Any time a State is enjoined by a

court from effectuating statutes enacted by representatives of its people, it suffers a form of

irreparable injury.” (quotation marks omitted)), cited by Perez, 138 S. Ct. at 2324 n.17; Coal. for

Econ. Equity v. Wilson, 122 F.3d 718, 719 (9th Cir. 1997) (“[I]t is clear that a state suffers

irreparable injury whenever an enactment of its people or their representatives is enjoined.”).

The Court completely ignored this well-established kind of irreparable harm to the State.

       When considering the supposed harm to the Libertarian Party, however, the Court treated

as irreparable an illusory, entirely self-inflicted harm. See Stilley v. Outlaw, No. 2:12-CV-

00140-KGB/BD, 2012 WL 3596548, at *1 (E.D. Ark. July 26, 2012) (recommending that the

Court deny a preliminary injunction because “the only possible harm that [plaintiff] possibly

faces is self-inflicted”), recommendation adopted, 2012 WL 3612625 (Aug. 20). The Libertarian

Party started collecting signatures on April 1, 2019. (PI Order at 10, 12-13 ¶¶ 28, 39.) Then it

submitted its signatures to the Secretary 90 days later on June 28. (Id., Court’s Ex. 1.) Although

it may have been true that “even with additional petitioning efforts,” the Libertarian Party would

have been “unable to meet the three percent requirement by June 28,” that is irrelevant. (Id. at

37.) June 28 was not the Libertarian Party’s true deadline. The Libertarian Party could have



                                                  8
         Case 4:19-cv-00214-KGB Document 35 Filed 07/12/19 Page 9 of 11



continued attempting to collect enough signatures to comply with the modicum-of-support

requirement until September 5. See Ark. Code 7-7-205(a)(6).

       True, because of the 90-day window, this would have required the Libertarian Party to

give up some of the signatures it had already collected. But the individual Plaintiffs testified that

the Libertarian Party’s ballot-access campaign did not begin in earnest until at least mid-April.

(See Tr. 24:5-7 (testifying that although they “kicked it off [at the] beginning of April,” the

campaign did not really begin then because they “did not get all of [their] canvassers in town on

the job really until about mid-April”).) Indeed, it is not clear when the Libertarian Party began to

truly attempt to hit the modicum-of-support requirement’s target. At the June 4 hearing, two of

the individual Plaintiffs admitted that they were not working diligently to collect signatures even

at that time. (See PI Order at 16 ¶¶ 52-53.)

       This testimony demonstrates that the Libertarian Party knew as early as June 4 that it

would not satisfy the modicum-of-support requirement by June 28. (See id. at 12-13 ¶ 39.) With

that knowledge, the Libertarian Party’s irrational decision to end its ballot-access campaign on

June 28—over two months before the statutory deadline on September 5—caused their inability

to comply with Arkansas’s ballot-access laws. The Court should not have entered a preliminary

injunction to remedy such a self-inflicted harm.

       Worse, the Court’s decision to enjoin the modicum-of-support requirement does not

address even that self-inflicted harm. As the Court notes, the Supreme Court and other courts

have upheld more stringent modicum-of-support requirements than Arkansas’s. (See, e.g., id. at

45 (discussing Jenness, which allowed a 5% modicum-of-support requirement).) This Court

refused to rely on those decisions, however, because the laws in those cases created a larger

window for collecting signatures and a later deadline for turning them in. (Jenness, for example,




                                                   9
        Case 4:19-cv-00214-KGB Document 35 Filed 07/12/19 Page 10 of 11



involved a 180-day window and a deadline in June before the election. See 403 U.S. at 433-34.)

But if a 5% requirement was permissible on a longer timeline in Jenness, then that suggests that

the problem with Arkansas’s ballot-access regime—assuming there is in fact a problem—relates

to the timeline alone and not the size of its smaller modicum-of-support requirement.

       If the Libertarian Party has suffered any harm, that harm relates only to timing: the 90-

day window, the September 5 deadline, or both. So the Court should not have preliminarily

enjoined the modicum-of-support requirement. Such an injunction does nothing to remedy the

identified harms (self-inflicted though they may be). See Rogers v. Scurr, 676 F.2d 1211, 1214

(8th Cir. 1982) (“An injunction must be tailored to remedy specific harm shown.”). As a result,

the Court should stay its injunction pending the Secretary’s appeal.

                                          CONCLUSION

       For these reasons, the Secretary respectfully requests that the Court stay its order granting

the Libertarian Party’s motion for a preliminary injunction while the Secretary’s appeal of that

order is pending. The Secretary also respectfully requests that the Court shorten the Libertarian

Party’s response time to 7 days, making any opposition to this motion due by 5:00 PM on Friday,

July 19, 2019.




                                                10
       Case 4:19-cv-00214-KGB Document 35 Filed 07/12/19 Page 11 of 11



Dated: July 12, 2019                  Respectfully submitted,

                                      LESLIE RUTLEDGE
                                      Attorney General

                                      Nicholas J. Bronni (2016097)
                                        Solicitor General
                                      Vincent M. Wagner (2019071)
                                        Deputy Solicitor General
                                      Dylan L. Jacobs (2016167)
                                        Assistant Solicitor General
                                      OFFICE OF THE ARKANSAS
                                        ATTORNEY GENERAL
                                      323 Center Street, Suite 200
                                      Little Rock, Arkansas 72201
                                      (501) 682-2007
                                      (501) 682-2591 (fax)
                                      nicholas.bronni@arkansasag.gov

                                      Counsel for Defendant




                                     11
